Name: Council Regulation (EEC) No 3079/78 of 18 December 1978 opening, allocating and providing for the administration of a Community tariff quota for wines from Jumilla, Priorato, Rioja and Valdepeenas, falling within heading No ex 22.05 of the Common Customs Tariff and originating in Spain (1979/80)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12 . 78 Official Journal of the European Communities No L 368/7 COUNCIL REGULATION (EEC) No 3079/78 of 18 December 1978 opening, allocating and providing for the administration of a Community tariff quota for wines from Jumilla, Priorato, Rioja and Valdepenas , falling within heading No ex 22.05 of the Common Customs Tariff and originating in Spain ( 1979/80) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Whereas these wines remain subject to the provisions governing the common organization of the market in wine, especially as regards observance of the reference price ; whereas inclusion in the Community tariff quota should be subject to production of movement certificate A.E.1 and a certificate of designation of origin ; Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2506/75 of 29 September 1975 laying down special rules for the importation of products in the wine-growing sector originating in certain third countries (3 ) introduced the idea of a free-at-frontier reference price, being the reference price less customs duties actually levied; Having regard to the opinion of the European Parliament ( 1), Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, having regard to the above principles, the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas, in order to reflect as accurately as possible the actual trend of the market in the products concerned, such allocation should be in proportion to the requirements of the Member States, calculated by reference to the statistics of each State's imports of the said products from Spain over a representative reference period and also to the economic outlook for the quota period in question ; Whereas, on the signing of the Agreement between the European Economic Community and Spain ( 2) on 29 June 1970, the Community undertook to grant preferential tariff arrangements for imports into the Community of certain wines originating in Spain, and in particular wines from Jumilla, Priorato, Rioja and Valdepenas ; whereas, in . order to satisfy this undertaking, the Community each year has opened a tariff quota of 15 000 hectolitres, at a duty rate of 70 % of the Common Customs Tariff duties , for Jumilla, Priorato, Rioja and Valdepenas wines, in containers holding two litres or less, falling within subheadings ex 22.05 C I a), ex 22.05 C II a) and ex 22.05 C III a) 2 and originating in Spain ; whereas these preferential tariff arrangements were laid down only for imports of these products into the Member States of the Community as originally constituted ; whereas, under the Act of Accession, imports of these products into the three new Member States are subject to Common Customs Tariff duties with effect from 1 July 1977 ; whereas the import arrangements for these products should be uniform throughout the Community ; Whereas available Community statistics give no information on the situation of wines from Jumilla, Priorato, Rioja and Valdepenas on the markets ; whereas, however, Spanish statistics for exports of these products- to the Community during the past few years can be considered to reflect approximately the situation of Community imports; whereas on this basis the corresponding imports by each of the Member States during the past three years represent the following percentages of the imports into the Community from Spain of the products concerned : Whereas, owing to certain characteristic features inherent in the production and marketing of the products in question, the expiry date for the validity of the tariff quota should henceforward be fixed at 30 June; whereas the tariff quota should therefore be opened for the period 1 January 1979 to 30 June 1980, and the volume increased to 33 000 hectolitres ; (*) OJ No C 261 , 6 . 11 . 1978 , p . 45 . ( 2) OJ No L 182 , 16 . 8 . 1970, p . 2 . (3 ) OJ No L 256 , 2 . 10 . 1975 , p. 2 . No L 368/8 Official Journal of the European Communities 28 . 12 . 78 Member States 1975 1976 1977 Benelux 23.0 36.3 32-2 Denmark 2.6 60 8.7 Germany 45.0 20.2 16.6 France 90 14-2 17.5 Ireland 01 01 0.3 Italy 3.8 101 5.9 United Kingdom 16.5 131 188 Whereas, in view of these factors and of the estimates submitted by certain Member States, initial quota shares may be fixed approximately at the following Member State which has almost used up its initial share must draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost entirely used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period; whereas this method of administration requires close cooperation between the Member States and the Commission, and the Commission must be in a position to monitor the extent to which the quota volume has been used up and inform the Member States thereof; Whereas if, at a given date in the quota period, a considerable quantity remains unused in any Member State, it is essential that that Member State should return a significant proportion to the reserve to prevent a part of the Community quota from remaining unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any one of its members, percentages : Benelux 34.5 Denmark 6.5 Germany 22.4 France 2.7 Ireland 0.3 Italy 12.6 United Kingdom 21.0 HAS ADOPTED THIS REGULATION: Whereas, in order to take into account import trends for the products concerned in the various Member States, the quota volume should be divided into two instalments , the first being allocated among the Member States and the second constituting a reserve to cover at a later date the requirements of Member States which have used up their initial quota shares ; whereas, in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should, under the present circumstances, be fixed at 80% of the quota volume; Whereas the Member States' initial shares may be used up at different times ; whereas, in order to take this fact into account and avoid any break in continuity, any Article 1 1 . From 1 January 1979 to 30 June 1980, the Common Customs Tariff duties in respect of the following products originating in Spain shall be partially suspended at the levels shown below within the limits of a total Community tariff quota of 33 000 hectolitres : (u.a./hl) CCT heading No Description Rate of duty ex 22.05 C I a) Wines from Jumilla, Priorato, Rioja and ValdepeÃ ±as 84 ex 22.05 C II a) Wines from Jumilla, Priorato, Rioja and Valdepenas 9.8 ex 22.05 C III a ) 2 Wines from Jumilla, Priorato, Rioja and Valdepenas 119 2 . The Protocol on the definition of the concept of 'originating products' and on methods of administrative cooperation , annexed to the Agreement between the European Economic Community and Spain, shall be applicable.. conditional upon observance of the reference price applying to them and to production of a certificate of designation of origin corresponding to the specimen annexed hereto, endorsed by the Spanish customs authorities. This certificate must be in accordance with Article 2 (2 ) to (4 ) of Regulation (EEC) No 1120/75 ( 1 ). 3 . The inclusion of these wines in the Community tariff quota referred to in paragraph 1 shall be ( x ) OJ No L 111 , 30. 4 . 1975 , p. 19 . 28 . 12 . 78 Official Journal of the European Communities No L 368/9 in those paragraphs if there is reason to believe that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph. 4 . The wines in question shall benefit from these tariff quotas on condition that the prices on import into the Community are not at any time less than the free-at-frontier reference prices referred to in Regulation (EEC) No 2506/75 and subsequent texts which apply to such prices . Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 30 June 1980 .Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two instalments . 2 . A first instalment amounting to 26 400 hectolitres shall be allocated among the Member States ; the respective shares, which subject to Article 5 shall be valid until 30 June 1980, shall be as follows : (hectolitres) Article 5 Member States shall return to the reserve , not later than 1 April 1980, the unused portion of their initial share which , on 15 March 1980, is in excess of 20% of the initial volume. They may return a larger quantity if there are grounds for believing that this quantity may not be used. Each Member State shall , not later than 1 April 1980, notify the Commission of the total quantities of the products concerned imported up to and including 15 March 1980, and charged against the Community quota and of any quantity of the initial shares returned to the reserve. Benelux 9 100 Denmark 1 710 Germany 5 920 France 710 Ireland 80 Italy 3 330 United Kingdom 5 550 3 . The second instalment of 6 600 hectolitres shall constitute the reserve. Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as it has been notified, inform each State of the extent to which the reserve has been used up . It shall , not later than 5 April 1980, inform the Member States of the amount in the reserve after quantities have been returned thereto pursuant to Article 5 . The Commission shall ensure that the drawing which uses up the reserve is limited to the balance available and, to this end, shall specify the amount thereof to the Member State which makes the last drawing. Article J 1 . If 90% or more of a Member State's initial share as specified in Article 2 (2 ), or of that share minus the portion returned to the reserve where Article 5 is applied, has been used up, that Member State shall without delay, by notifying the Commission, draw a second share equal to 15% of its initial share, rounded up where necessary to the next unit, to the extent permitted by the amount of the reserve . 2 . If, after its initial share has been used up , 90% or more of the second share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7-5% of its initial share, rounded up where necessary to the next unit, to the extent permitted by the amount of the reserve . 3 . If, after its second share has been used up, 90% or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the same conditions, draw a fourth share equal to the third. This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . The Member States shall ensure that importers of the said products established in their territory have free access to the shares allocated to them. 3 . The extent to which a Member State has used up its share shall be determined on the basis of the imports of No L 368/10 Official Journal of the European Communities 28 . 12 . 78 the goods in question entered with customs authorities for home use . Article 9 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with. Article 8 At the request of the Commission, Member States shall inform it of imports actually charged against their shares. Article 10 This Regulation shall enter into force on 1 January 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1978 . For the Council The President H.-D. GENSCHER BILAG - ANHANG - ANNEX - ANNEXE - ALLEGATO - BIJLAGE 1 . Exportador  Eksporter - AusfÃ ¼hrer  Exporter  Exporta ­ teur  Esportatore  Exporteur : 2 . NÃ ºmero  Nummer  Nummer  Number  NumÃ ©ro  Numero  Nummer 00000 3 . Consejo Regulador de la DenominaciÃ ³n de origen JUMILLA/PRIORATO/RIOJA/VALDEPEÃ AS 4. Destinatario  Modtager  EmpfÃ ¤nger  Consignee  Destinataire  Destinatario  Geadresseerde : 5 . CERTIFICADO DE DENOMINACIÃ N DE ORIGEN CERTIFIKAT FOR OPRINDELSESBETEGNELSE BESCHEINIGUNG DER URSPRUNGSBEZEICHNUNG CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D 'APPELLATION D'ORIGINE CERTIFICATO DI DENOMINAZIONE DI ORIGINE CERTIFICAAT VAN BENAMING VAN OORSPRONG6. Medio de transporte  Transportmiddel  BefÃ ¶rderungsmittel  Means of transport  Moyen de transport  Mezzo di trasporto  Vervoermiddel : 7 . VINO DE JUMILLA PRIORATO / RIOJA / VALDEPEÃ AS VIN FRA JUMILLA / PRIORATO / RIOJA / VALDEPEÃ AS JUMILLA-, PRIORATO-, RIOJA-, VALDEPEÃ AS-WEIN WINE FROM JUMILLA / PRIORATO / RIOJA / VALDEPEÃ AS VIN DE JUMILLA / PRIORATO / RIOJA / VALDEPEÃ AS VINO DI JUMILLA / PRIORATO / RIOJA / VALDEPEÃ AS JUMILLA-, PRIORATO-, RIOJA- EN VALDEPEÃ ASWIJN 8. Lugar de descarga  Losningssted  Entladungsort  Place of unloading  Lieu de dÃ ©chargement  Luogo di sbarco  Plaats van lossing : 9 . Marcas y nÃ ºmeros, nÃ ºmero y naturaleza de los bultos MÃ ¦rker og numre, kollienes antal og art Zeichen und Nummern, Anzahl und Art der PackstÃ ¼cke Marks and numbers, number and kind of packages Marques et numÃ ©ros, nombre et nature des colis Marca e numero, quantitÃ e natura dei colli Merken en nummers, aantal en soort der colli 10. Peso bruto BruttovÃ ¦gt Rohgewicht Gross weight Poids brut Peso lordo Brutogewicht 11 . Litros Liter Liter Litres Litres Litri Liter 12 . Litros (en letra )  Liter (i bogstaver)  Liter ( in Buchstaben)  Litres ( in words)  Litres ( en lettres )  Litri ( in lettere)  Liter (voluit) : 13 . Visado del organismo emisor  PÃ ¥tegning fra udstedende organ  Bescheinigung der erteilenden Stelle  Certificate of the issuing authority  Visa de l'organisme Ã ©metteur  Visto dell'organismo emittente  Visum van de instantie van afgifte : 14 . Visado de la aduana  Toldstedets attest  Sichtvermerk der Zollstelle  Customs stamp  Visa de la douane  Visto della dogana  Visum van de douane Certifico que el vino cuya descripciÃ ³n antecede es un producto genuino de la zona de JUMILLA/PRIORATO/RIOJA/VALDEPEÃ AS" y con derecho a la denominaciÃ ³n de origen ,, " ( vease traducciÃ ³n del n0 15  oversÃ ¦ttelse se nr. 15  Ã ber ­ setzung siehe Nr. 15  see the translation under No 15  Voir traduction au n ° 15  Vedi traduzione al n. 15  Zie voor vertaling nr. 15) 15 . Det bekrÃ ¦ftes, at vinen, der er nÃ ¦vnt i dette certifikat, er fremstillet i » «omrÃ ¥det og ifÃ ¸lge spansk lovgivning er berettiget til oprindelsesbetegnelsen : » Wir bestÃ ¤tigen, daÃ  der in dieser Bescheinigung bezeichnete Wein im Bezirk  " gewonnen wurde und ihm nach spanischem Gesetz die Ursprungsbezeichnung  " zuerkannt wird . We hereby certify that the wine described in this certificate is wine produced within the wine district of ' ' and is considered by Spanish legislation as entitled to the designation of origin Nous certifions que le vin dÃ ©crit dans ce certificat a Ã ©tÃ © produit dans la zone de « » et est reconnu , suivant la loi espagnole, comme ayant droit Ã la dÃ ©nomination d'origine « ». Si certifica che il vino descritto nel presente certificato Ã ¨ un vino prodotto nella zona di « » ed Ã ¨ riconosciuto, secondo la legge spagnola , come avente diritto alla denominazione di origine « ». Wij verklaren dat de in dit certificaat omschreven wijn is vervaardigd in het wijndistrict van ,, " en dat volgens de Spaanse wetgeving de benaming van oorsprong  " erkend wordt . 16 . 1 ) (') Espacio reservado para otras indicaciones del pals exportador. ( 1 ) Rubrik forbeholdt eksportlandets andre angivelser . (') Diese Nummer ist weiteren Angaben des Ausfuhrlandes vorbehalten . ( 1 ) Space reserved for additional details given in the exporting country. O Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur. (') Spazio riservato per altre indicazioni del paese esportatore . (') Ruimte bestemd voor andere gegevens van het land van uitvoer.